DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on May 7, 2020, June 23, 2020, December 18, 2021 and May 5, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites an apparatus and there meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG) as an apparatus is one of the four categories of statutory subject matter.  Claim 1 recites as follows:
1. An apparatus comprising: a memory; and
a processor communicably coupled to the memory and configured to
transfer, via a blockchain, a digital value from a sender to a receiver, where the digital value represents an off-chain transfer of value,
monitor a message flow between the sender and the receiver,
detect a settlement of the off-chain transfer of value based on message content within messages of the message flow, and
return, via the blockchain, the transferred digital value from the receiver to the sender based on the detected settlement.
The analysis than proceeds to Prong One of Step 2A in which the claim is evaluated in order to determine if the claim recites a judicial exception in the form of an abstract idea enumerated in the 2019 PEG.  The claim recites transferring a digital value from a sender to a receiver reflecting an off-chain transfer of value, monitoring a message flow between the sender and the receiver, detecting a settlement of the off-chain transfer based on message content and returning the transferred digital value from the receiver to the sender.  The claim is written at a generally high level and does not require any particular manner of performing the transfer, monitoring the message flow, detecting a settlement of the transfer based on message content or returning the transferred digital value.  As recited the limitations of the claim are broad enough in scope to read on a combination of a form of insurance (a fundamental economic practice) and mentally performed processes or at least mental operations in conjunction with pen and paper as the temporary transferring of digital value from the sender to a receiver in one channel with the intent that the digital value will be returned once a transaction in a separate channel has settled merely represents a form of collateralizing the off-chain transfer value with a value presented on the chain.  The operations regarding monitoring a message flow and detecting a settlement of the off-chain transfer merely require that a human observer either read printed messages or listen to verbal messages (both forms of observation) as part of the monitoring and determine if a settlement message is amongst the observed messages (making an evaluation).  Therefore under Prong One of Step 2A claim 1 is deemed as ineligible.
The evaluation then proceeds to Prong Two of Step 2A in which the claim is evaluated in order to determine whether the claim contains additional elements that form a practical application of the abstract idea.  The claim recites a memory, a processor, and the use of a blockchain for transferring and returning the digital value.  No technological improvement is being made to the functioning of the processor, memory or the blockchain.  The claim does not do anything more than apply the abstract idea to a particular technological environment consisting of the processor, memory and blockchain.  Therefore under Prong Two of Step 2A claim 1 is deemed as being ineligible.  
Dependent claims 2-8 merely extend the abstract idea of claim 1 by specifying a particular settlement request message, recordation of the settlement of off-chain transfer on the blockchain, a crypto service that manages encryption keys that can be viewed as a storage, description of the off-chain network as an independent and parallel payment network, cross jurisdiction transfer of value, a send service for receiving and transmitting message and use of a particular format for the messages and only add additional layer of abstraction to the abstract idea of claim 1.  No additional elements are clearly present in claims 2-8 and therefore under Prongs One and Two of Step 2A claims 2-8 are also held as being ineligible.
The analysis then proceeds to Step 2B where the claim is evaluated in order to determine whether the claim contains additional elements that amount to significantly more than the abstract idea itself.  The claim recites a processor, a memory and use of a blockchain for transferring values.  No technological improvement is being made to the processor, the memory or the blockchain.  In addition no technological improvement is being made through an ordered combination of elements.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited processor does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of sending and returning objects of value, monitoring or reviewing messages and detecting a message indicating settlement are all operations that have previously been done by human beings in the same manner being claimed.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 00102-00104 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  As such claims 1-8 are held as being directed towards ineligible subject matter under 35 U.S.C. 101.
Claims 9-20 are directed towards the method and medium used by the apparatus of claims 1-8.  The operations are similar in nature and bring in no additional elements that would alter the determination under Prong Two of Step 2A or Step 2B.  Therefore claims 9-20 are also deemed as being ineligible under 35 U.S.C. 101.
Statement Regarding the Prior Art
Examiner’s search did not reveal any prior art that alone or in combination fairly taught or suggested the subject matter being claimed.  Johnston et al. (U.S. Patent Publication 2021/0182810, hereinafter referred to as Johnston) is directed towards cross-border payments (Abstract) and uses a set of rules to reformat payment request messages from the payor to the payee.  As described by Johnston cross border payments are subject to processing errors and delays that are difficult to identify (0003).  Johnston proposes a separate intermediary that operates between a first payment processing network and a second payment processing network (0017).  The cross-border payment computing device (CBP) validates received funds transfer messages, parses data associated with the first country and second country and reformats the messages based on different protocols (0026-0028).  The messages may involve ISO 20022 (0034).  However nothing within Johnston teaches or suggests that the CBP is working in parallel with an actual payment network or off-chain network.  Mee (WO 2020/234824 A1) discloses a “channel service” for messages or transactions that are associated with a blockchain (Abstract) but does not explicitly disclose any off-chain transfer of value associated with those messages.  Eyal et al. (U.S. Patent Publication 2019/0095879, hereinafter referred to as Eyal) discloses payment channels being deployed on top of the corresponding blockchain (0003) utilizing a trusted execution environment (0009) involving Teechan (0067) that would be able to compete with and surpass the requirements of credit card payment networks. Once the payment through the channel completes the transaction is broadcast to the Bitcoin network (0106).  However this does not fairly teach or suggest that the messages being exchanged via Teechan include a digital value representative of an off-chain transfer of value as is being claimed or that the transfer is occurring via the blockchain but are in effect transferring the value itself off-chain and publishing the transfer subsequent to settlement to the blockchain, which is nearly the inverse of what is being claimed.
Interview: Nitin Gaur (IBM Blockchain Labs) on IBM’s blockchain business (48COINS, “Interview: Nitin Gaur (IBM Blockchain Labs) on IBM’s blockchain business”, February 9, 2019, cited in IDS and indicated as accessed on March 27, 2020 from website https://48coins.com/interview-nitin-gaur-ibm-blockchain-labs-on-ibms-blockchain-business/, 9 pages, link is now no longer active but available from YouTube link https://www.youtube.com/watch?v=xXUCqRpx4aA) discloses the world wire service that IBM is working on using the Stellar Technology platform.  While this interview discloses use of stable coin as part of a payment transfer mechanism this interview does not disclose that the world wire service operates in tandem with a separate off-chain payment rail.  Pollock (“Can IBM’s World Wire Be The Answer to CryptoCurrency Payments?” April 19, 2019, retrieved from https://www.forbes.com/sites/darrynpollock/2019/04/19/can-ibms-world-wire-be-the-answer-to-cryptocurrency-payments-or-do-we-need-more-options/?sh=7c83d98e13da, 7 pages) describes the problem of adoption of cryptocurrency payments as a replacement for networks such as SWIFT and even goes as far as talking about hybrid systems but does not disclose the particular use of a blockchain based digital value representative of an off-chain transfer of value as is being claimed.  “Why IBM Built World Wire on Stellar”, Stellar Development Foundation, retrieved from https://www.stellar.org/blog/why-ibm-built-world-wire-on-stellar?locale=en, March 20, 2019, 5 pages, also discloses the aim “to replace the legacy correspondent banking system with simple point-to-point transactions” which does not suggest a combination of blockchain and off-chain transactions.  The article also does not disclose that Stellar was envisioned as being used as part of a system containing both blockchain transactions and off-chain transactions.  “Quick Guide to IBM Blockchain World Wire – Cross Border Payments”, retrieved from https://www.sepaforcorporates.com/payments-news-2/quick-guide-to-ibm-blockchain-world-wire-cross-border-payments/, October 12, 2018, 6 pages, discloses the use of a digital asset being sent via a World Wire API but also discloses that a first fiat currency is converted to a digital asset, sent to a destination and then converted to a second fiat currency which would not require that the digital value be representing an off-chain transfer of value or that the API monitor the settlement of the off-chain transfer of value.  Examiner does not see where any reference alone or in combination teaches or suggests the particular payment architecture in which a blockchain transfer of a digital value from a sender to a receiver represents an off-chain transfer of value or where subsequent to the detection of a settlement of the off-chain transfer of value the transferred digital value is returned via the blockchain from the receiver to the sender.  Therefore the prior art does not fairly teach or suggest the limitations of the claim.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685